              Case 2:21-cv-01119-TLN-AC Document 16 Filed 08/23/21 Page 1 of 1


 1   Eileen T. Booth, Esq. (CSB #182974)
     Jacobsen & McElroy PC
 2   2401 American River Drive, Suite 100
     Sacramento, CA 95825
 3   Telephone: 916-971-4100
     Fax: 916-971-4150
 4   E-Mail: ebooth@jacobsenmcelroy.com
 5   Counsel for Defendant Trans Union, LLC
     (Designated for Service)
 6
                                UNITED STATES DISTRICT COURT
 7
                              EASTERN DISTRICT OF CALIFORNIA
 8
                                      SACRAMENTO DIVISION
 9
      LAUREN HAGEN,                                              )   CASE NO. 2:21-cv-01119-TLN-AC
10             Plaintiff,                                        )
                                                                 )
11             vs.                                               )   ORDER ON MOTION TO
                                                                 )   WITHDRAW AS COUNSEL FOR
12    EQUIFAX INFORMATION SERVICES LLC;                          )   DEFENDANT TRANS UNION,
      EXPERIAN INFORMATION SOLUTIONS,                            )
13    INC.; TRANSUNION, LLC; UNIVERSAL                           )   LLC
      ACCEPTANCE CORPORATION d/b/a                               )
14    CARHOP FINANCE; and DOES 1 through 100                     )
      inclusive,                                                 )
15               Defendants.                                     )
                                                                 )
16
17            This cause is before the Court on Motion to Withdraw as Counsel for Defendant
18   TRANS UNION, LLC.
19            The Court, being duly advised, hereby GRANTS said Motion Withdrawing attorney
20   Eileen T. Booth from this action.
21
22            IT IS SO ORDERED this 23rd day of August, 2021.
23
24
25
26                                                             Troy L. Nunley
                                                               United States District Judge
27
28
     ORDER ON MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT TRANS UNION, LLC – 2:21-CV-01119-

     TLN-AC

                                                 Page 1 of 1
